DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The Examiner notes that the applicants have provided no drawings of the physical device. There is only one drawing and it is directed to a graph showing the Reynolds number for given temperature differentials and pressure values. Therefore, the device for sealing and pumping, the electric compressor, the electric motor, the valve and distributor device with one or more ports, the vessel with sealant, the compressed-air hose, the sealant hose, the connections to an energy supply, etc., and the fan must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the electric heater as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low thermal conductivity” in claims 1, 3, 5, and 6, is a relative term which renders the claim indefinite. The term “low thermal conductivity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In re claim 9, the claim recites “further comprising a sealant” however, a sealant is already required to be in the vessel as recited in claim 1. Therefore, the above limitation is unclear because it is not clear if this is a new sealant or if this is a further limitation of the already recited and required sealant in the vessel. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites that the fan cools the compressor dependent on the temperature difference of the entry valve or the inlet nozzle. The specification merely repeats verbatim the limitation and does not detail, at all, how this function is accomplished. Is there a controller that controls the speed of the fan based on sensor information from a temperature sensor? Does the fan just merely spin at the opposite end of the motor form the compressor and therefore spins faster as the motor speed increases and the compression rate increases? Therefore, the applicant has merely broadly described a desired result without disclosing how the result is achieved. See MPEP 2163.03.
Claim 12 recites that the mean particle size of the tackifier is smaller than .4m. The specification merely repeats verbatim the limitation and does not detail, at all, what tackifier is used to accomplish this limitation. The claim merely recites a result achieved without reciting how the result was achieved. Therefore, the applicant has not shown possession of the claimed invention. The Examiner notes that the applicant changing the limitation to .4 microns will also result in the same rejection as the applicant has not disclosed what substance this tackifier is. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finger (DE202012101110-U1).
In re claim 1, Finger discloses a device for sealing and pumping (1 and unshown elements described), the device comprising: 
an electric compressor (4) capable of generating air pressure comprising an electric motor (3), and 
a valve and distributor device (“valve and distributor unit” in the abstract, description, and claims) comprising one or more ports (inherent ports which connect to the hoses), 
wherein the compressor comprises: 
a vessel (abstract, description, and claims “container with sealant/sealing means”) comprising sealant (“container with sealant/sealing means”) connected to the valve and distributor via the one or more ports (abstract and description); and 
a compressed-air hose (one of the “hoses” abstract, description, and claims) and a sealant hose (one of the “hoses” abstract, description, and claims) connected to the one or more ports and connected to an entry valve or an inlet nozzle of an inflatable article; 
wherein the compressor is thermally insulated or the compressor comprises materials of low thermal conductivity (second page of the translated description, “the compressor and its items are made of temperature-resistant plastic”).
In re claim 2, Finger discloses the device of claim 1, wherein in or downstream of the entry valve or the inlet nozzle, when the electric motor is switched, compressed gas is formed resulting in conveyance of the sealant through the compressed-air hose and/or sealant hose, and wherein the sealant is then least partially atomized to form an aerosol by virtue of the sealant or the sealant-air mixture being converted into a turbulent flow with a Reynolds number Re2300, wherein the Reynolds number satisfies the equation found in the claim filed on 23 May 2022 (see MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims the properties are presumed to be inherent. The Examiner notes that this wordy paragraph discloses no specific structure beyond which is already claimed in claim 1. Finger has all the structure required by the claim and therefore meets the limitation.)
In re claim 3, Finger discloses the device of claim 1, wherein the materials of low thermal conductivity are comprised of plastic (second page of the translated description, “the compressor and its items are made of temperature-resistant plastic”).
In re claim 4, Finger discloses the device of claim 1, wherein the valve and distributor device further comprise connections (abstract and description “connecting means for supply energy and the switching and/or control and display devices”) to an energy supply, a switch, and/or control and display device enabling operation of the valve and distributor device.
In re claim 7, Finger discloses the device of claim 1, wherein the inflatable article is a pneumatic vehicle tire (the Examiner notes that this claim has no patentable weight, the article worked upon by an apparatus is not germane to the patentability of the apparatus. Regardless, Finger functions as claimed)
In re claim 8, Finger discloses the device of claim 1 further comprising a fan (6), wherein the fan cools the compressor in a manner dependent on the temperature difference AT of the entry valve or of the inlet nozzle (inherent, the motor drives the compressor and the fan, therefore as the compressor speeds up so does the fan and therefore the limitation is met).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger.	
In re claim 5-6, Finger fails to explicitly disclose the materials the hoses are made from. The Examiner takes official notice of facts by asserting that making the hoses of rubber or plastic is old and well known expedients in the art because the facts so noticed are of notorious character and serve only to “fill in the gaps” which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. It is asserted that one of ordinary skill in the art would immediately recognize materials to make the hoses out of as obvious and necessary elements of the current invention.  MPEP 2144.03
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger in view of Magyar (4,501,825).
In re claim 9, Finger fails to disclose the specific chemical composition of the sealant.
Magyar teaches a tire sealant comprising a sealant (interpreted as the sealant in the vessel), the sealant comprising: 
2-25% latex, with regard to solids content (“latex sealant” shown in table on col.3 ln.7-15), 
2-25% tackifier, with regard to solids content (“resin” shown in table on col.3 ln.7-15), 
2-40% one or more glycols (“alkyelene glycol” shown in table on col.3 ln.7-15) with a vapor pressure of 5-15 Pa at 200 C. and a boiling point of 180° C. to 220° C. (inherent characteristics of the glycols taught), and 
20-85% water (“water” shown in table on col.3 ln.7-15, the balance is within the ranges claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Magyar in Finger as the selection of one known tire sealant over the other is a routine engineering design choice. 
In re claim 10, Magyar further teaches the device of claim 9, wherein the tackifier is an adhesive resin (col.3 ln.27-40).
In re claim 11, Magyar further teaches the device of claim 10, wherein the adhesive resin is a rosin resin dispersion (col.3 ln.27-40).
In re claim 12, Magyar further teaches the device of claim 9, wherein the mean particle size of the tackifier is smaller than 0.4 m (inherent, see col.7 ln.23-36 of 4,684,685, which states Foral 85-55WKX has an average particle size of less than 1 micron).
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger in view of Magyar and further in view of Takahara (2012/0309867).
In re claim 13-19, while Magyar teaches the use of surfactants in the concentration of 1% it fails to explicitly teach the specifically claimed surfactants.
However, Takahara (2012/0309867) teaches a tire sealant with the specifically claimed surfactants also within the range claimed (paras.36-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Takahara in Finger as modified by Magyar as the selection of one known surfactant over the other is a routine engineering design choice. 
In re claim 20, while Magyar teaches the use of alkylene glycol it fails to teache the specifically claimed glycols.
However, However, Takahara (2012/0309867) teaches a tire sealant with the specifically claimed glycols (para.33, “propylene glycol” is 1,2-propanediol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Takahara in Finger as modified by Magyar as the selection of one known glycol over the other is a routine engineering design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
4,684,685 (Shuman) is cited to show the inherent particle size characteristics of Foral 85-55WKX resin.
2015/0343723 (Takahara) discloses the use of a heater for a tire sealant kit which is a disclose but unclaimed feature of the present application.
2009/0107578 (Trachtenberg) discloses two hoses with a selanat container between the hoses and fed by a compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753